12-10202-mew          Doc 6721         Filed 09/03/19 Entered 09/03/19 11:36:08                       Main Document
                                                   Pg 1 of 7


                                                    Hearing Date: September 4, 2019 at 10:00 a.m. (Eastern Time)

     Pauline K. Morgan
     Sean T. Greecher
     YOUNG CONAWAY STARGATT & TAYLOR, LLP
     1270 Avenue of the Americas, Suite 2210
     New York, New York 10020
     Telephone:     (212) 332-8840
     Facsimile:     (212) 332-8855
     Counsel to the Reorganized Debtor

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                )
 In re:                                                         )       Chapter 11
                                                                )
 EASTMAN KODAK COMPANY, et al.,1                                        Case No. 12-10202 (ALG)
                                                                )
                             Debtors.                           )
                                                                        (Jointly Administered)
                                                                )
                                                                )
               REORGANIZED DEBTOR’S REPLY IN SUPPORT OF ITS MOTION
               FOR THE ENTRY OF AN ORDER (I) ENFORCING THE PLAN AND
                CONFIRMATION ORDER, INCLUDING THE DISCHARGE AND
              INJUNCTION PROVISIONS, AND (II) GRANTING RELATED RELIEF

                   Eastman Kodak Company (“Kodak,” or after the Effective Date (as defined

 below) the “Reorganized Debtor”), hereby submits this reply (the “Reply”) to the objection (the

 “Objection”) of The Travelers Indemnity Company and Travelers Casualty and Surety

 Company (“Travelers”) to the Reorganized Debtor’s Motion for the Entry of an Order (I)

 Enforcing the Plan and Confirmation Order, Including the Discharge and Injunction Provisions,




 1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Eastman Kodak Company (7150); Creo Manufacturing America LLC (4412); Eastman Kodak
      International Capital Company, Inc. (2341); Far East Development Ltd. (2300); FPC Inc. (9183); Kodak (Near
      East), Inc. (7936); Kodak Americas, Ltd. (6256); Kodak Aviation Leasing LLC (5224); Kodak Imaging
      Network, Inc. (4107); Kodak Philippines, Ltd. (7862); Kodak Portuguesa Limited (9171); Kodak Realty, Inc.
      (2045); Laser-Pacific Media Corporation (4617); NPEC Inc. (5677); Pakon, Inc. (3462); and Qualex Inc.
      (6019). The location of the Debtors’ corporate headquarters is: 343 State Street, Rochester, NY 14650.



 25114152.2
12-10202-mew           Doc 6721      Filed 09/03/19 Entered 09/03/19 11:36:08                      Main Document
                                                 Pg 2 of 7



 and (II) Granting Related Relief (the “Motion”).2 In support of this Reply,3 the Reorganized

 Debtor respectfully represents and sets forth as follows:

                                                       Reply

                  1.       As set forth in the Motion, the Reorganized Debtor sought relief from this

 Court in order to address an assertion made by Travelers that, pursuant to Section IX. of the

 Travelers Settlement Agreement, the Reorganized Debtor remains obligated to fully defend and

 indemnify Travelers on account of Ridge Construction’s claims.

                  2.       After the Motion was filed, on August 27, counsel to Travelers submitted

 a letter on behalf of Travelers, which stated in part that “there is currently no claim against

 Travelers which would trigger the indemnity provisions under the Notice provisions of the

 [Travelers Settlement] Agreement with regard to the Ridge Lawsuits.                          Travelers therefore

 withdraws its demand to Kodak for defense and indemnity.” [emphasis added].

                  3.       The Reorganized Debtor notes, and for purposes of this Motion takes no

 issue with Travelers’ assertion that the Travelers Settlement Agreement was not an executory

 contract. Based upon that understanding, however, and if Travelers concedes that the Travelers

 Settlement Agreement was indeed a prepetition obligation that was not an assumed executory

 contract, there was no basis for Travelers to have pursued, nor is there a basis for Travelers to in

 the future pursue, discharged prepetition claims for defense or indemnity under the Travelers

 Settlement Agreement against the Reorganized Debtor.




 2
     All capitalized terms used but otherwise not defined herein shall have the meanings set forth in the Motion.

 3
     The Motion sought relief as against both Travelers and Lumbermens. Lumbermens has not asserted any
     opposition to the relief requested in the Motion. Accordingly, this Reply addresses only those components of
     the Motion relating to Travelers.


                                                          2
 25114152.2
12-10202-mew            Doc 6721   Filed 09/03/19 Entered 09/03/19 11:36:08          Main Document
                                               Pg 3 of 7



                   4.      Travelers’ subsequent retraction of the claim it made for defense and

 indemnification in the New York Lawsuits does not change the fact that Travelers’ assertion of

 such claim, violated the discharge and injunction provisions of the Plan and Confirmation Order

 (especially given that the Reorganized Debtor explicitly advised Travelers of such violation at

 the time the demand was made). This violation required the Reorganized Debtor to respond

 through a demand for withdrawal of the claim, and after Travelers flatly rejected that demand

 without discussion, to incur the cost and expense of seeking recourse from this Court.

                   5.      By its August 27 letter and its Objection, Travelers simply advises that

 because there is no current claim asserted against it on account of the New York Lawsuits,

 Travelers is not currently requesting that the Reorganized Debtor defend and indemnify it.

 Travelers has not, however, conceded that any claim against the Reorganized Debtor arising out

 of the Travelers Settlement Agreement has been discharged by the Plan and Confirmation Order,

 and simply reserves its rights to assert any such claim in the future. Stated another way,

 Travelers’ position appears to have evolved such that, while Travelers is not asserting a present

 claim for defense and indemnity, it is reserving its rights to pursue a contingent claim for defense

 and indemnity in the future. This position is no less violative of the Plan and Confirmation

 Order.       See Plan § 12.3 (Plan treatment provides discharge “of all Claims of any nature

 whatsoever, whether known or unknown”).

                   6.      Further, Travelers’ suggestion that they be permitted to reserve rights to

 assert an indemnity claim in the future leaves the Reorganized Debtor in the same uncertain

 circumstance as before, because the plaintiffs in the New York actions will assert a claim for any

 judgement obtained against Ridge Construction directly against Ridge Construction’s insurers

 like Travelers and for which Travelers will then assert its reserved claim for indemnification



                                                    3
 25114152.2
12-10202-mew           Doc 6721       Filed 09/03/19 Entered 09/03/19 11:36:08                      Main Document
                                                  Pg 4 of 7



 against the Reorganized Debtor.4 Without an order enforcing the Plan and Confirmation Order

 now by making clear Travelers has no indemnification right under the Travelers Settlement

 Agreement, Reorganized Debtor is faced with the same choice it had before it filed the Motion,

 either: (a) spending considerable sums and effort defending the New York Lawsuits, so as to

 avoid or minimize any adverse judgment against Ridge Construction that will ultimately be

 asserted directly against Travelers pursuant to New York Insurance Law § 3420(b)(1) or

 otherwise, or (b) taking no action, resulting in a default judgment or large verdict against Ridge

 Construction. In either case, whether a judgment or verdict is rendered, Travelers’ carefully

 crafted correspondence withdrawing the current demand demonstrates its intent to simply turn

 around and assert that Reorganized Debtor is on the hook for the judgment and must pay to

 defend Travelers in the litigation over whether the Travelers Settlement Agreement extinguished

 any coverage the New York Lawsuit plaintiffs may entitled to from Travelers.

                  7.       Travelers argues that the Motion should be denied as moot because, with

 the withdrawal of its demand for defense and indemnity, there is no longer a live case or

 controversy on the issues raised in the Motion. However, as noted, Travelers seeks to preserve

 its right to a contingent claim for defense and indemnity in the future. It is widely accepted that

 4
     The only and stated intent of the plaintiffs in the New York Lawsuits is to ultimately seek recovery from Ridge
     Construction’s insurers, as Ridge Construction as a defunct company has no other assets from which the
     plaintiffs could collect on any judgment. Under New York Insurance Law § 3420(b)(1), a plaintiff that obtains
     a judgment against an insured is permitted to maintain an action against an insurer to recover such judgment.
     While the Reorganized Debtor takes no position on the validity of such action here, a plaintiff may continue to
     pursue such action notwithstanding the existence of a settlement agreement between the insured and insurer.
     See, e.g., Coleman v. New Amsterdam Cas., 247 N.Y. 271, 275 (1928) (Cardozo, J.) (stating that “the settlement
     with the assured is not a defense to the present action by the judgment creditor”); Rushing v. Commercial Cas.
     Ins. Co., 225 A.D. 49 (1st Dep’t 1928), reversed on other grounds, 251 N.Y. 302 (1929) (same); Smith &
     Wesson v. Birmingham Fire Ins. Co., 123 A.D. 2d 135, 137-38 (1st Dep’t 1987) (holding that binding a plaintiff
     to a settlement between insurer and insured “would defeat the beneficial purposes of Insurance Law § 3420”);
     Arida v. Essex Ins. Co., 299 A.D. 2d 902 (4th Dep’t 2002) (holding that insured’s release of the insurer does not
     foreclose an Insurance Law § 3420 action except under the doctrine of collateral estoppel); Sales v. U.S.
     Underwriters Ins. Co., No. 93 Civ. 7580, 1995 WL 144783, *9 (S.D.N.Y. April 3, 1995) (holding that any
     insured/insurer settlement after the time of an injury “is not determinative of plaintiffs’ rights” under Insurance
     Law § 3420).


                                                           4
 25114152.2
12-10202-mew         Doc 6721   Filed 09/03/19 Entered 09/03/19 11:36:08            Main Document
                                            Pg 5 of 7



 a contingent liability can constitute a concrete, injury-in-fact where such liability is neither

 conjectural nor speculative. In re TransCare Corp., 592 B.R. 272, 285-86 (Bankr. S.D.N.Y.

 2018) (“[T]the fact that liability is contingent on a future determination by a governmental

 authority does not automatically mean that there is no case or controversy.”); Clinton v. City of

 New York, 524 U.S. 417, 430-31 (1998). To be sure, case law instructs that the liability must be

 sufficiently immediate to be justiciable. Dow Jones & Co., Inc. v. Harrods, Ltd., 237 F.Supp.2d

 394, 406-07 (S.D.N.Y. 2002). A case or controversy does not exist where it is only a “mere

 possibility” that the alleged liability would give rise to a feared legal consequence, or where

 there is only the probability of a contingency coming to pass. Id. at 407. This is not the case

 here, however. The New York Lawsuits remain pending and, if a verdict is reached against

 Ridge Construction, will result in actions against Travelers to recover judgments under New

 York Insurance Law § 3420(b)(1). It is of no moment that Travelers has withdrawn its current

 demand for defense and indemnification—by preserving its right to a contingent claim for

 defense and indemnity in the future, Travelers has demonstrated that it is more than a mere

 possibility that it would seek defense and indemnity from the Reorganized Debtor if given the

 opportunity. For these reasons, there is a live case or controversy and the relief requested in the

 Motion is not moot.

                8.      Absent the Settlement Agreement’s defense and indemnification

 provision, which the Reorganized Debtor believes are discharged, but for which Travelers

 reserves its rights, the Reorganized Debtor has no interest in the size of any judgment against

 Ridge Construction or the subsequent coverage fight between Travelers and the New York

 Lawsuit plaintiffs. The Reorganized Debtor submits that the Proposed Order is appropriate and

 will permit the Reorganized Debtor to extricate itself from the dispute, leaving Travelers to



                                                 5
 25114152.2
12-10202-mew         Doc 6721   Filed 09/03/19 Entered 09/03/19 11:36:08              Main Document
                                            Pg 6 of 7



 decide if it wishes to defend the New York Lawsuits to avoid a default judgment and leaving

 Travelers and the New York Lawsuit plaintiffs to litigate the impact of the Settlement

 Agreement’s extinguishing of insurance coverage on plaintiffs’ ability to recover.

                9.      The Reorganized Debtor should not be faced with the choice of incurring

 defense costs in the face of a contingent claim that still violates the Plan and Confirmation Order;

 rather, the Court should simply enter an order enforcing the discharge so that the Reorganized

 Debtor can enjoy the intended purpose of such discharge. Further, entry of the Proposed Order

 would make clear to all parties, including the courts considering the New York Lawsuits and the

 plaintiffs in those actions, that the Reorganized Debtor is no longer responsible for paying any

 judgment under the Travelers Settlement Agreement, which would avoid the potential waste of

 any such parties’ resources.

                10.     Moreover, there is also a dispute regarding the confidentiality provisions

 of the Travelers Settlement Agreement. Travelers continues to assert the Travelers Settlement

 Agreement is confidential, including by claiming its letter withdrawing the indemnity claim is

 subject to those confidentiality provisions. The Reorganized Debtor believes any obligation of

 confidentiality under the Travelers Settlement Agreement has been discharged and that, as its

 production is demanded by the plaintiffs in the New York Lawsuits, the Reorganized Debtor

 needs to be able to produce the Travelers Settlement Agreement to the New York Lawsuit

 plaintiffs in discovery. Otherwise, the Reorganized Debtor may face consequences through a

 determination by the court in the New York Lawsuits or by other courts that the Reorganized

 Debtor failed to properly respond to any subpoena or discovery demands.




                                                  6
 25114152.2
12-10202-mew      Doc 6721      Filed 09/03/19 Entered 09/03/19 11:36:08         Main Document
                                            Pg 7 of 7



                                            Conclusion

                WHEREFORE, for the reasons set forth herein and in the Motion, the

 Reorganized Debtor respectfully requests that the Court (a) enter the Proposed Order, and (b)

 grant such other and further relief as may be just and proper.

 Dated: September 3, 2019                    /s/ Sean T. Greecher
        New York, New York                   Pauline K. Morgan
                                             Sean T. Greecher
                                             YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                             1270 Avenue of the Americas
                                             Suite 2210
                                             New York, New York 10020
                                             Telephone: (212) 332-8840
                                             Facsimile:     (212) 332-8855

                                             Counsel to the Reorganized Debtor




                                                  7
 25114152.2
